UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                    No. 98-40467
                                  Summary Calendar


UNITED STATES OF AMERICA,
                                                                     Plaintiff-Appellee,
                                         versus

PEDRO GARZA, JR.,
                                                                  Defendant-Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                  (M-97-CR-142-2)


                                   September 2, 1999
Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*

          Pedro Garza pleaded guilty to one count of alien transporting. Garza appeals
his sentence, contending that the district court erred by increasing his offense level

for using a minor to commit the offense.

          At sentencing, both Garza and the minor allegedly used in the offense

testified. The district court found neither to be credible.1 In addition, the testimony

      *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  1
   United States v. Huskey, 137 F.3d 283 (5th Cir. 1998); United States v. Sotelo, 97 F.3d
782 (5th Cir. 1996).
of other witnesses supported the imposition of the enhancement. We find no
reversible error. Accordingly, the judgment appealed is AFFIRMED.




                                     2